COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 WAKESHA IVES,                                 §              No. 08-16-00026-CR

                      Appellant,               §                 Appeal from the

 v.                                            §               384th District Court

 THE STATE OF TEXAS,                           §            of El Paso County, Texas

                      State.                   §              (TC# 20130D04844)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s Reply Brief first motion for extension of time

within which to file the brief until March 1, 2017.          NO FURTHER MOTIONS FOR

EXTENSION OF TIME TO FILE THE APPELLANT’S REPLY BRIEF WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jim Darnell, the Appellant’s Attorney, prepare the

Appellant’s reply brief and forward the same to this Court on or before March 1, 2017.

       IT IS SO ORDERED this 26th day of January, 2017.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.